 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
10
     KEVIN BENING,                                                      Case No. 2:18−CV-1258 R (JCx)
11                                                                      [Los Angeles Superior Court Case
                                   Plaintiff,                           No.: BC 629928]
12                                                                      [Reassigned to Judge Manuel L. Real as of
     v.                                                                 6/19/18]
13
     LOWE’S HOME CENTERS, LLC,
14   DOES 1 to 15,                                                      ORDER ON STIPULATION FOR
                                                                        VOLUNTARY DISMISSAL WITH
15                                 Defendant.                           PREJUDICE
16

17
               Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the
18
     Stipulation between plaintiff Kevin Bening and Defendant Lowe’s Home Centers,
19
     LLC, this action is dismissed with prejudice, in its entirety, with each party to bear its
20
     own costs, including attorney’s fees.
21
               IT IS SO ORDERED.
22

23
      Dated: January 7, 2019                                             ______________________________
24
                                                                         The Honorable Manuel L. Real
25                                                                       United States District Court Judge
26

27

28   I:\27000-000\27949\Pleadings\FEDERAL\Order on Stip for Voluntary Dismissal.docx


                                                                        -1-
                       STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO
                                                SETTLEMENT
